WR-82,953-01
                                                    COURT OF CRIMINAL APPEALS
                                                                     AUSTIN, TEXAS
                                                   Transmitted 4/6/2015 4:39:27 PM
                                                     Accepted 4/8/2015 8:57:47 AM
                                                                      ABEL ACOSTA
            NO. ____________________________                                  CLERK

                  IN THE TEXAS                          RECEIVED
                                                 COURT OF CRIMINAL APPEALS
            COURT OF CRIMINAL APPEALS                   4/8/2015
                  AUSTIN, TEXAS                    ABEL ACOSTA, CLERK




                       EX PARTE

            PAUL EDWARD CHARBONNEAU

                      APPLICANT

 _______________________________________________________
            AN APPLICATION FOR ORIGINAL
               WRIT OF HABEAS CORPUS
        SUPPLEMENTAL MEMORANDUM OF LAW
_________________________________________________________




                    BLAKE R. BURNS
                    State Bar No. 24066989
                    115 North Henderson Street
                    Fort Worth, Texas 76102
                    (817) 870-1544 telephone
                    (817) 870-1589 facsimile
                    bburnslaw@gmail.com
                     NO. ____________________________

                           IN THE TEXAS
                     COURT OF CRIMINAL APPEALS
                           AUSTIN, TEXAS



                                 EX PARTE

                     PAUL EDWARD CHARBONNEAU

                                APPLICANT

       _______________________________________________________
                  AN APPLICATION FOR ORIGINAL
                     WRIT OF HABEAS CORPUS
              SUPPLEMENTAL MEMORANDUM OF LAW
      _________________________________________________________



TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      COMES NOW, PAUL EDWARD CHARBONNEAU, Applicant and files

this his appeal from Cause Nos. 1216154D out of Criminal District Court No. 4,

Tarrant County, Texas.




                                      1
                                   ARGUMENT

   I. Applicant was convicted under §33.021(f) as opposed to §33.021(b).

      Applicant would like to clarify the arguments contained in his original

memorandum of law previously submitted to this Honorable Court. The original

brief discussed the fact that §33.021(b) has been declared unconstitutional.

      Applicant was actually indicted for and convicted under §33.021(f) as

opposed to §33.021(b). Applicant should still be entitled to relief from this

conviction because the text of §33.021(f) directly references §33.021(b) as a pre

requisite to obtain a conviction for §33.021(f). Subsection (f) reads as follows:

      “An offense under Subsection (b) is a felony of the third degree, except that

the offense is a felony of the second degree if the minor is younger than 14 years of

age or is an individual whom the actor believes to be younger than 14 years of age

at the time of the commission of the offense.”

      Therefore §33.021(f) should be held to be unconstitutional on its face in

accordance with Ex Parte Lo, 424 S.W.3d 10 (Tex.Crim.App. 2013) and Ex Parte

Chance, No. WR-81,136-01 (Tex.Crim.App. May 7, 2014).



                         CONCLUSION AND PRAYER


      WHEREFORE, PREMISES CONSIDERED, Applicant PAUL EDWARD

CHARBONNEAU prays this Honorable Court to set this matter for hearing and after

                                          2
a full review to remand the cause for the trial court so that this case may be disposed

of in accordance with this Court’s holdings in Ex Parte Lo, for a termination of his

requirement to register as a sex offender, and for other such relief to which the

Applicant may show himself justly entitled.


                          Respectfully submitted,




                                 /s/ Blake Burns
                                 BLAKE R. BURNS
                                 State Bar No. 24066989
                                 115 North Henderson Street
                                 Fort Worth, Texas 76102
                                 (817) 870-1544 telephone
                                 (817) 870-1589 facsimile
                                  bburnslaw@gmail.com




                       CERTIFICATE OF COMPLIANCE

      I, Blake Burns, attorney for Applicant, hereby certify there are 635 words

in this document.

                                 /s/ Blake Burns
                                 BLAKE R. BURNS
                                 State Bar No. 24066989
                                 115 North Henderson Street
                                 Fort Worth, Texas 76102
                                 (817) 870-1544 telephone
                                 (817) 870-1589 facsimile
                                  bburnslaw@gmail.com

                                          3
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been delivered or caused to be delivered to:


              CHARLES “CHUCK” MALLIN
              APPELLATE DIVISION
              TARRANT COUNTY DISTRICT ATTORNEY
              Tarrant County Justice Center
              401 W. Belknap
              Fort Worth, Texas 76196

              PAUL EDWARD CHARBONNEAU
              APPLICANT
              13900 Sparrow Hill Dr.
              Little Elm, Texas75068


on this the   6th   day of April, 2015.




                                          /s/ Blake Burns
                                          BLAKE R. BURNS




                                           4
                                               APPENDIX

Applicant’s Exhibit 1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Indictment

Applicant’s Exhibit 2 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Judgment and Sentence

Applicant’s Exhibit 3 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Parole Certificate




                                                       5